DETAILED ACTION

Drawings
The drawings are objected to because it is unclear if the new figures are or are not new matter.  The submitted Brief Description states only that it is “a pivoting and locking mechanism”; therefore, it is unclear if it is the same mechanism as illustrated in other embodiments.  Additionally, there are no reference numerals in the figure and no detailed description.  
The configuration of claim 8 is not shown, as all embodiments appear to rotate beyond 10 degrees.  This configuration must either be shown or the feature canceled from the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because, as discussed with respect to the drawings, there are no detailed descriptions of the new figures.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 9, 13-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrick (U.S. Patent 6,457,757) in view of Myers (U.S. Patent 341,160).
	Hendrick discloses a snow shovel (Title, for example) having an elongated shaft (14) with a handle end (28A) and a blade end (adjacent 22A).  The blade is pivotally coupled to the end of the shaft (Figure 1, for example).  There is a lock mechanism (72) for fixing a blade angle (Figures 6 and 7) including notches (82) and a latch (76), which meets the recitation of a locking bar.  The notches (82) are located at positions to allow rotation of the blade along a plane parallel to a contact edge of the blade (Figure 7, for example).  There is a lock release (78) having a spring-loaded cable (80).  Exerting tension on the spring-loaded cable (via 78) releases the lock mechanism (Figure 4); thereby permitting adjustment of the blade angle (Abstract, for example).  Hendrick does not appear to run through the shaft; however, this configuration is well known, as exemplified by Myers (Figures 4 and 5).  It would have been obvious to one of ordinary skill at 
	Regarding claim 2, the notches are located on a back surface of a blade (18) and the locking mechanism is configured as claimed.
	The notches are located in a protrusion (64) in a central area of the back surface of the blade.
	Regarding claim 6, the angle appears to be as claimed (Figure 7).  Further, it would have been obvious to one of ordinary skill at the time of the invention to have configured the maximum angle as desired for a particular application.  Note that Hendrick is capable of rotating in the manner of claims 6 and 8; therefore, nothing beyond ordinary skill would have been required in making these the maximum angles.
	The release meets the recitation of a grip (Figure 2, for example).
	The blade has a concave front, convex rear and parallel straight side surfaces (Figures 1 and 8).  It would have been obvious to one of ordinary skill at the time of the invention to have configured the blade with side plates in order to manipulate snow as desired and as well known in the art.
	Hendrick is used in the manner claimed.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrick and Myers as applied above, and further in view of Thresher (U.S. Patent 9,333,639).
Hendrick is a T-shaped handle.  Thresher exemplifies that D-shaped handles are known to use with implements (Figures 1 and 2, for example).  It would have been obvious to one of 
Regarding claims 11 and 12, Thresher teaches means for attaching additional handle(s) (Figure 6).  Regarding claim 11, it would have been obvious to one of ordinary skill at the time of the invention to have positioned a T-shaped handle as claimed since Thresher discloses a second handle (28, for example) and Hendrick teaches the T-shaped handle.  Regarding claim 12, the configuration of Thresher meets the structural recitations of the third handle.  Addition of another handle(s) is simple duplication of parts and this cannot patentably distinguish an apparatus.  It would have been obvious to one of ordinary skill at the time of the invention to have used additional handle(s) as desired in order to facilitate implement handling.  Simply, adding known handles to an implement is not a patentably distinguishing feature.
Thresher is configured in the manner of claims 13 and 14.  It would have been obvious to one of ordinary skill at the time of the invention to have substituted the blade of Hendrick with the blade of Thresher in order to handle material as desired.

Response to Arguments
Applicant's arguments filed 08 December 2021 have been fully considered but they are moot in view of the new grounds of rejection.  Additional references have been added in order to demonstrate that examiner’s assertions of Official notice were proper.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671